NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BENJAMIN ANDREW LAIGO III,                      No.    19-35517

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01541-TSZ

 v.
                                                MEMORANDUM*
KING COUNTY; URQUHART, Mr.;
Sheriff KCCF; MARCUS WILLIAMS, Mr.;
Capt. KCCF; BENJAMIN SANDERS,
M.D., Director, Mr.; Director of Medical
Services, KCCF; CATHRINE SCHEODER,
Ms.; ARNP, Medical care provider for Mr.
Laigo, named in Complaint; CARLYN
MICHELS, Ms.; RN who initially assisted
Ms. Scheoder as well as Ms. Loise Wanjohi;
LOISE WANJOHI, Ms.; RN;
CHRISTOPHER DERRAH, RN;
RODOSTING DECHEVA, RN; TERRA
BOWLES, Ms.; MD; JENNIFER JONES-
VANDERLEEST, Ms.; MD; NANCY
LEDGERWOOD-VANVLECK, ARNP;
PAMELA DUNDERDAL, RN; TINA
CHOE, RN; CARLYN VERTOCCI, DDS;
CYNTHIA KALKA, RN; MONICA
MANLEY, RN; MARIA LANTADA, RN;
MICHAEL VELASQUEZ, RN;
BEHAUDEN OMER, RN; ELAINE
HENRIKSEN, ARNP; GABRIALA
DIEBATE, RN; SUEANNE BRENT, RN;
HAYAT OMER, RN; YUKIO KIMURA,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Officer; NORMAN LEON WALTON,
Officer; PETER JOSEPH FISHER, Officer;
LEE ROY MCCLELLAND, Officer; CHAD
RANDALL LENGYEL, Officer; ERIC
BURROWS, Officer; GARY STEVEN
TOWNE, Officer; JOHN FAAFAGA
LEIMBACH, Officer; SONYA K.
WEAVER, Officer; MICHAEL HERBERT
GOODMAN, Officer; MICHAEL JUSTIN
GARCIA, Officer; LAWRENCE DAVID
REIS, Officer; MANGINDER SINGH
CHANA; THOMAS EDWARD BROWN,
Officer; STEVEN SPADONI, Officer;
CAMERON WILSON WALKER, Officer,

                Defendants-Appellees,

and

KING COUNTY JAIL; HARBORVIEW
MEDICAL CENTER; SAGI, Dr.; Acting
Physician; CUSTODY OFFICERS, King
County Jail; TRANSPORT OFFICERS,
King County Jail; SUPERVISORS, King
County Jail; JAIL HEALTH SERVICES
NURSES AND PROVIDERS,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Thomas S. Zilly, District Judge, Presiding

                          Submitted November 9, 2020**
                            San Francisco, California


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
Before: O’SCANNLAIN, TROTT, and N.R. SMITH, Circuit Judges.

      Benjamin Andrew Laigo, III, appeals from the district court’s grant of

summary judgment to King County and 39 of its individual employees (together,

“King County”). As the facts are known to the parties, we repeat them only as

necessary to explain our decision. We have jurisdiction under 28 U.S.C. § 1291.

                                           I

                                          A

      Laigo characterizes King County’s alleged wrongs as Eighth Amendment

violations. Because the complained-of conduct occurred during pretrial detention,

the rights he asserts would derive from the Fourteenth Amendment. Bell v.

Wolfish, 441 U.S. 520, 535 (1979). Because Laigo is a pro se prisoner, we liberally

construe his pleadings as though they had properly alleged Fourteenth Amendment

violations. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

      To establish such violation, Laigo would need to show King County acted

with “objective deliberate indifference” to his “serious medical needs.” Gordon v.

Cty. of Orange, 888 F.3d 1118, 1124–25 (9th Cir. 2018).

                                          B

      Laigo fails to locate “objective deliberative indifference” in King County’s

denial of his requests to prescribe certain opiate pain medications, the timetable set

for his transition from a wheelchair to crutches, or the fact that physical therapy

                                          3
was provided by outside specialists (rather than on-site in jail). King County

offered ample evidence of such medical decisions’ objective soundness. Laigo

proffered no evidence to the contrary. Rather, his allegations express his personal

disagreement with such decisions. But mere difference of opinion between an

inmate and medical authorities regarding proper treatment does not constitute

“deliberate indifference.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

Thus, the district court did not err in holding that King County did not act with

“[m]edical deliberate indifference.”

                                            II

      Nor is Laigo availed by the other, miscellaneous legal theories toward which

he gestures: His argument that the district court mis-applied the legal standard for

ruling on cross-motions for summary judgment, is inapposite. Laigo did not file a

cross-motion for summary judgment, or even a response to King County’s motion

for summary judgment. His argument that the district court’s grant of summary

judgment violated his right to civil jury trial, is meritless. It is firmly established

that summary judgment does not violate the Seventh Amendment. E.g., Fidelity &

Deposit Co. v. U.S., 187 U.S. 315, 320 (1902).

      AFFIRMED.




                                            4